In a proceeding pursuant to article 78 of the CPLR inter alia to annul respondent’s determination denying petitioner’s appeal from an “ unsatisfactory ” rating given him upon a certain portion of an examination for a license of principal *575of day high schools in the City of New York, he appeals from a judgment of the Supreme Court, Kings County, dated March 2, 1971, which dismissed the petition. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Munder, Shapiro and Brennan, JJ., concur; Benjamin, J. dissents and votes to reverse and remand for a determination on the merits, with the following memorandum: In my opinion, the four-month Statute of Limitations applicable to this proceeding did not begin to run until February 21, 1970, when petitioner received the summary statement of the reasons for denial of his administrative appeal. Accordingly, the commencement of this proceeding on June 16, 1970 was timely.